In a proceeding to acquire land for a school site, the lessee of golf course property appeals from a judgment and order of the County Court, Nassau County (one paper) appointing commissioners to ascertain the amount of compensation to be paid for the land- taken, which was part of the golf course. Appeal dismissed. (See decision in Union Free School Dist., Town of Hempstead v. Baumgartner, No. 751, decided herewith, post, p. 1000.) The judgment and order are not appealable. Assuming, however, that they were appealable, on the merits the court is of the opinion that the golf course is not a yard or enclosure necessary to the use and enjoyment of the buildings *999within the meaning of the statute and hence the judgment and order would be affirmed in any event. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.